Citation Nr: 1603841	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  05-17 206	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle/foot disability.

2.  Entitlement to additional compensation, on an individual basis, for scars of the left cheek, right temple, and/or right eyebrow.

3.  Entitlement to a rating in excess of 10 percent for a fracture of the sternum.  

4.  Entitlement to an extraschedular rating for degenerative joint disease and dislocations of the right (minor) shoulder, currently rated as 40 percent disabling.   

5.  Entitlement to an extraschedular rating for a left eyebrow scar.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran had active military service from May 1959 to February 1964.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2005, the Veteran testified before RO personnel.  In March 2006, the Veteran testified before a Veterans Law Judge who has since retired.  

In a June 2007 decision, the Board denied a number of the Veteran's claims then on appeal, to include as pertinent to the matters now for consideration, claims for a rating in excess of 30 percent for the service connected right shoulder disability and a rating in excess of 10 percent for a fracture of the sternum.  Also in June 2007, the Board as pertinent to the matters now for consideration remanded claims for service connection for a right ankle/foot disability and entitlement to an initial compensable rating for a service connected disability characterized as "scars of the face, forehead, left and right temples, eyebrows, posterior head, left cheek, left wrist, and left knee."  

The Veteran appealed the Board's June 2007 denials to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 memorandum decision, the Court as pertinent to matters now for consideration reversed the matter of entitlement to an extraschedular rating for the service connected right shoulder disability and directed the Board to refer this issue to the VA Director of the Compensation and Pension service (Director).  The Court also set aside and remanded the claim for an increased rating for a fracture of the sternum. 

In a July 2012, the Board denied a claim for an initial rating for a disability characterized as a compensable initial rating for "scars of the left knee, left wrist, posterior head, left temple, chin (face), and above the right eye (forehead)," and remanded a claim for a disability characterized as an increased initial rating for "scars of the right temple, eyebrows, and left cheek."  The Board in July 2012 also remanded the matter of entitlement to an extraschedular rating for the service connected right shoulder disability pursuant to 38 C.F.R. § 3.321(b)-for the purpose of referring this matter to the Director-and remanded the claims for service connection for a right ankle/foot disability and an increased rating for a fracture of the sternum. 

Thereafter, an August 2013 determination by the Director found that an additional 10 percent rating was warranted for the service connected right shoulder on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1), and an August 2013 rating decision implemented this decision, increasing the rating for this disability to 40 percent effective from August 20, 2013, the date of the Director's opinion.  In addition, a September 2013 rating decision increased the Veteran's disability rating for his service-connected multiple scars-characterized as involving the face, forehead, left and right temple, eyebrows, posterior head, left cheek, left wrist, and left knee-from 0 to 80 percent, effective from August 4, 2012.   

Following the above determinations, a February 2014 Board decision, as pertinent to the matters for consideration herein, denied a compensable initial rating for a scar of the left eyebrow and-in light of the August 2013 determination by the Director and the fact that the Board had not authority  to award such a rating-found that further consideration of an extraschedular rating for the service connected right shoulder disability was not permissible and denied a clam for an extraschedular  rating for this disability.  The Board in February 2014 also again remanded the claim for service connection for a right ankle/foot disability as well as the matter of additional compensation for scarring of the left cheek, right temple, and/or right eyebrow, on an individual basis and aside from the 80 percent rating assigned in September 2013.  The Board in February 2014 also remanded the claim for an increased rating for the fracture of the sternum, to include the matter of whether neurologic deficits associated with this disability warranted increased compensation.  

Development following the February 2014 Board decision resulted in grants by way of a June 2015 rating decision for service connection for a disability characterized as "sternum fracture resulting in neuroma with neuralgia pain" under 38 C.F.R. § 4.124(a) Diagnostic Code (DC) 8519; "sternum fracture, (MG [Muscle Group] XXI), right side" under 38 C.F.R. § 4.73, DC 5321; and "sternum fracture, (MG XXI), left side (Dominant)" also under DC 5321.  A 10 percent rating was assigned for the rating assigned under DC 8519, and noncompensable ratings were assigned for the disabilities rated under DC 5321, each effective from January 23, 2004.  

The Veteran appealed the February 2014 Board decision, to include the denial of an extraschedular rating for a left eyebrow scar and right shoulder disability, and the Court in a June 2015 memorandum decision set aside and remanded the Board's February 2014 determinations with respect to these issues.  

Pursuant to his right to an additional hearing before a Veterans Law Judge given the retirement of the Judge who presided at his March 2006 hearing, the Veteran presented testimony before the undersigned Veterans Law Judge in November 2015.  38 C.F.R. § 20.717 (2015).  A transcript of this hearing is of record.  Additional evidence was also received in November 2015 in the form of a statement from a private physician.  As this statement was accompanied by a waiver of initial RO consideration of such, consideration of this evidence in a supplemental statement of the case is not necessary.  38 C.F.R. § 20.1304(c) (2015).  

During the November 2015 hearing, the Veteran raised the matter of entitlement to special monthly compensation based on the need for the aid and attendance of another person, and this matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.   

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA (VVA) and Veteran Benefits Management System (VBMS) paperless claims files.  The VBMS file contains the above referenced June 2015 rating decision and Court decision and the transcript from the November 2015 hearing.  The records in the electronic files have otherwise been reviewed by the undersigned and will be so identified below.   

The decision below addresses the claims for service connection for a right ankle/foot disability and entitlement to additional schedular compensation, on an individual basis, of scars of the left cheek, right temple, and/or right eyebrow.  The claims for increased ratings for a fracture of the sternum and extraschedular ratings for the service connected right shoulder disability and left eyebrow scar require additional development and are addressed in the REMAND portion of the decision below.   

FINDINGS OF FACT

1.  The Veteran sustained a right ankle sprain during service that required a cast; he has presented credible and competent testimony of continuity of right ankle/foot symptomatology since service; and there are positive and negative medical opinions, of approximate equal probative value, as to whether current disability due to a right ankle sprain or gouty arthritis in the right ankle/foot is related to service.  

2.  Since the effective date of service connection, the weight of the clinical evidence is against a finding that there is scarring of the left cheek, right temple, or right eyebrow warranting increased schedular compensation on an individual basis. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for residuals of a right ankle sprain to include gouty arthritis of the right foot/ankle are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

2.  For the entirety of the period beginning January 23, 2004, the criteria for additional schedular compensation, on an individual basis, for scars of the left cheek, right temple, or right eyebrow are not met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes (DCs) 7800, 7801, 7802, 7803, 7804, 7805 (as in effect prior to October 23, 2008.) 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In view of the favorable outcome of the claim for service connection adjudicated herein, compliance with the VCAA with respect to this claim need not be addressed.  

As for the claim for increased compensation addressed herein, the appeal with respect to this claim is based on the propriety of the initially assigned rating from the grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the U.S. Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for the skin manifestations at issue was granted and an initial rating was assigned by the November 2004 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required with respect to the claim for increased compensate addressed herein because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post service VA and private treatment records have been obtained, as have lay statements submitted by and on behalf of the Veteran.  The Veteran was also afforded VA dermatologic examinations in October 2008 and August 2012, and, as requested in the February 2014 remand, and addendum to the August 2012 VA examination was completed by the clinician who conducted this examination in February 2015.  In their totality, the reports from these examinations and addendum opinion and the other clinical evidence of record are adequate to make the determination below with respect to the claim for increased compensation for service connected scarring.  In this regard, the Board also finds the VA examinations and opinion are adequate to make this determination as, in their totality, they reflect an interview with the Veteran, a review of the record, and full physical examinations, addressing the relevant rating criteria and providing sufficient detail so as to allow the Board to make a fully informed determination with respect to the matter adjudicated below.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, the Board finds that the examination and opinion reports of record are adequate to make the rating determination herein, and no further examination or opinion to make this determination is necessary. 

As the available VA outpatient treatment reports, dated at the time of this writing through January 2015 (contained in the VVA file), requested in the February 2014 remand were obtained, and the February 2015 VA addendum opinion is in accord with the directives of this remand, the Board finds that there has been substantial compliance with the Board's February 2014 remand directives concerning the claim for increased compensation adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).   

As previously indicated, in March 2006, the Veteran received an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2006 hearing, the presiding Judge noted the matter denied in the decision below; namely, the propriety of the compensation for the service connected scarring at issue.  Testimony was elicited from the Veteran as to the nature and severity of this scarring.  Therefore, not only was the issue for consideration "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As noted above, there has been substantial development conducted with respect to the matter of the proper compensation to be assigned for the service connected skin residuals at issue, and while this matter was not addressed at the most recent hearing before a Veterans Law Judge, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim denied herein.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge who presided at the March 2006 hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board may proceed to adjudicate the claim for additional compensation addressed below.  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claim denied herein.  In the circumstances of this case, additional efforts to assist or notify with respect to claim for additional compensation adjudicated herein in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the issue denied below, at least insofar as any errors committed were not harmful to the essential fairness of the decision with respect to such issue.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim for increased compensation adjudicated herein.

II.  Legal Criteria/Analysis

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board notes that it has reviewed all of the evidence of record, which is quite voluminous, to include in the Veteran's paper and electronic files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on each claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  


A.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases, (such as arthritis), listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Summarizing the pertinent evidence with the above criteria in mind, the STRs reflect a June 10, 1961, Injury Report indicating that the Veteran sprained his right ankle.  The right ankle was noted to have been X-rayed, and subsequently wrapped with an ace bandage and the Veteran provided crutches.  Additional STRs document treatment of the Veteran's right ankle.  The Veteran has asserted continuing right foot/ankle problems since this in service treatment, to include in sworn testimony to the undersigned at the November 2015 hearing, the competency and credibility of which have been presumed for the purposes of this decision.  

Following service, clinical records dated from 1991 reflect rheumatoid arthritis/gout in the right foot, with a September 1997 VA x-rays demonstrating soft tissue swelling over the lateral malleolus of the right ankle and considerable soft tissue swelling over the dorsal aspect of the right foot.  A February 2006 private clinical report noted treatment of the Veteran since 1995 and a history of ankle sprains.   

Following a January 2009 VA examination, the Veteran was diagnosed with right ankle degenerative joint disease as well as right ankle sprain after active duty.  The examiner opined that the right ankle diagnoses reported were less likely than not related to the Veteran's military service.  In his rationale for the opinion, the examiner commented that he did not find any evidence of a right ankle sprain in service. 

Noting that the rationale for the opinion following the January 2009 VA examination-namely, that there was no evidence of a right ankle sprain in service-was incorrect, the Board in its July 2012 VA remand, directed that the Veteran be afforded another VA examination that included a request for an opinion as to whether the Veteran had a right ankle/foot disability that was the result of service.  The requested VA examination-which reflected diagnoses of "[r]ight ankle sprain, no residuals" and gout in the right ankle-and opinion was completed in August 2012.  The opinion following the examination was as follows.  

It is less likely as not that the [V]eteran's right ankle condition is related to the ankle sprain shown in 1961 during active duty.  [The] Veteran was noted to have a sprain, but there is no indication of chronic disability as follow-up notes span up to only two weeks after the incident and there was no evidence of fracture on the x-rays.  The [V]eteran reports that he has attacks of gout in the right ankle.  Thus, it is more likely that the right ankle disability is related to recurrent episodes of gout.  

Weighed against the negative opinion above are positive opinions from R.A.R., M.D., beginning with a February 2004 opinion that a right foot/ankle disability, said to be "associated with persistent features of arthritis including osteoarthritis and gouty arthritis" was likely related to a [documented by the STRs] in-service truck accident in Italy.  In October 2008, Dr. R. also provided a statement linking gouty arthritis of the right foot to service.  The most recent opinion provided by Dr. R., dated in November 2015 (contained in the VBMS file), after noting that he had treated the Veteran for 24 years for conditions to include "gouty arthritis, pain from a prior roll-out fracture of the right ankle," was as follows: 
 
Regarding the right ankle fracture, it appears that this originated in the service as part of physical training.  He received a walking cast [in service] for an apparent roll out fracture then had it removed due to edema. Weight bearing has progressively increased his pain since the fracture . . . The ankle instability certainly is present and symptomatology treated by the use of an AFO [Ankle Foot Orthosis] splint.  He also has an arterial blockage in the related tibial artery branch that is not surgically repairable at this time.  As a consequence of his roll out fracture and progression in his symptomatology[,] he has a chronically unstable and inherently painful ankle.  

The Board notes that the adjudication of the Board includes the responsibility of determining the weight to be given to the evidence of record, and this responsibility includes the authority to favor one medical opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  
Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the claimant's history, and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Assessing the probative value of the conflicting opinions, the Board finds that the positive opinions of record-in particular the November 2015 opinion which is clearly documented to have based on a review of the record and supported by a detailed rationale-are of sufficient probative weight to place the evidence as to whether the Veteran has a right ankle/foot disability as a result of service in relative equipoise.  As such, and in light of the credible and competent lay assertions as to continuity of right ankle/foot symptoms from service to the present time, the Board resolves any reasonable doubt in favor of the Veteran and finds that are residuals of a right ankle sprain, to include gouty arthritis of the right foot/ankle, that are ethologically related to service.  Accordingly, service connection for such disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

B.  Increased Rating Claim 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.   

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran filed a claim for service connection for scars in January 2004.  In the aforementioned November 2004 rating decision, the Veteran was granted service connection and assigned a noncompensable evaluation for scars, to include scars of the left knee, left wrist, posterior head, left temple, the face, and the forehead, effective from January 23, 2004, the date of receipt of his claim for service connection. As noted in the November 2004 rating decision, and confirmed by the record, the Veteran had been scheduled for a VA scars examination prior to this decision but failed to report.  Thus, the assignment of a noncompensable rating was based on the lack of any specific clinical findings concerning the scars at that time. As indicated, the Veteran appealed the noncompensable rating assigned, which is the basis for the current appeal before the Board. 

During the pendency of this appeal, the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008).  These revisions are applicable only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, a Veteran evaluated under the previous criteria may request review under the revised criteria.  73 Fed. Reg. 54,710.  The effective date of any award under the revised criteria cannot be earlier than October 23, 2008, the date on which the revised criteria went into effect.  Id.  Here, as the Veteran's claim was already pending as of October 23, 2008, the revised regulations do not apply.  Furthermore, the Veteran has not requested review under the revised regulations. 

Under the criteria in effect on and after August 30, 2002 (and prior to October 23, 2008), a scar(s) that causes disfigurement of the head, face, or neck is assigned a 10 percent evaluation if there is one characteristic of disfigurement.  A 30 percent evaluation is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or if there are two or three characteristics of disfigurement.  A 50 percent evaluation is authorized if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or if there are four or five characteristics of disfigurement. An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or if there are six or more characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118 (2008 are:  (1) A scar five or more inches (13 or more centimeters) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 38 C.F.R. § 4.118, DC 7800 (2008).

Scars, other than head, face, or neck, that are deep or that cause limited motion are rated as follows:  area or areas exceeding 144 sq. in. (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 sq. in. (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 sq. in. (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 sq. in. (39 sq. cm.) are rated as 10 percent disabling.  38 C.F.R. § 4.118, DC 7801 (2008).  Note 1 to DC 7801 provides that scars in widely separated areas will be separately evaluated.  Note 2 to DC 7801 provides that a deep scar is one associated with underlying soft tissue damage. 

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 sq. in. (929 sq. cm.) or greater are rated as 10 percent disabling. 3 8 C.F.R. § 4.118, DC 7802 (2008).  Note 1 to DC 7802 provides that scars in widely separated areas will be separately evaluated. Note 2 to DC 7802 provides that a superficial scar is one not associated with underlying soft tissue damage. 

DC 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable. 38 C.F.R. § 4.118, DC 7803 (2008). Note 1 to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 to DC 7803 provides that a superficial scar is one not associated with underlying soft tissue damage. 

Scars which are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118, DC 7804 (2008).  Note 1 to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note 2 to DC 804 provides that a scar on a tip of the finger or toe still would warrant the 10 percent evaluation. 

Other scars are rated based upon limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2008). 

Pertinent evidence of record includes a February 2006 statement from Dr. R. noting that the Veteran had scars of the face, left cheek, left wrist, and left knee that were not disabling.  Thereafter, the Veteran was afforded the aforementioned October 2008 VA dermatologic examination.  Color photographs of the Veteran's face were taken during the examination and have been reviewed.  

At the October 2008 VA examination, the scars of the left knee and left wrist measured 1 cm. by 2 cm. and 2 cm. by 4 cm., respectively.  Both scars were reported non tender, stable, superficial, hypopigmented, and were not adherent to underlying tissue.  In addition, neither scar encompassed an area of 144 sq. in. (929 sq. cm.) nor did the scars limit function of the Veteran's left knee or left wrist.  In light of these findings, and their application to the rating criteria under DCs 7801 to 7805, the criteria for a compensable rating for scars of the left knee and left wrist were no met as such scarring did not reflect deep scars that caused limited motion, a superficial scar that encompassed an area or areas of 929 sq. cm. or greater, a superficial scar that was unstable, or a superficial scar that was painful.  Furthermore, neither the left knee nor left wrist scars limited the function of the left knee or left wrist.  See 38 C.F.R. § 4.118, DCs 7801-7805.

Also at the October 2008 VA examination, the scars of the posterior head (right parietal scalp) and left temple both measured .1 cm. by 2 cm.  The scars of the chin (face) and above the right eye (forehead) measured .1 cm by 5 cm. and .1 cm. by 4 cm., respectively.  These four scars were reported on examination to be non tender, stable, superficial, hypopigmented, not adherent to underlying tissue, and were not found to encompass an area of 144 sq. in. (929 sq. cm.).  The four scars also did not demonstrate any of the eight characteristics of disfigurement under 38 C.F.R. § 4.118, DC 7800 (2008).  In this regard, none of the scars (to include in combination) exceeded 6 sq. in. (39 sq. cm.), were of 5 or more inches (13 or more cm.) in length, were elevated or depressed on palpation, were adherent to underlying tissue, or demonstrated abnormal skin texture.  Furthermore, neither the scars of the left temple or chin, or above the right eye, were found to result in distortion of the face. 

Given the October 2008 VA examination findings, and their application to the rating criteria under DC 7800, the criteria for a compensable rating for the scars of the posterior head (right parietal scalp) or left temple, as well as the scar of the chin (face) and the scar above the right eye (forehead), did not warrant a compensable evaluation under 38 C.F.R. § 4.118, DC 7800.  In this regard, none of these scars demonstrated one characteristic of disfigurement at the October 2008 VA examination, not did this examination reflect that any of these scars demonstrated visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features.  Finally, the October 2008 VA examination findings did not reflect that any of the four scars were deep and resulted in limited motion, were superficial and encompassed an area or areas of 929 sq. cm. or greater, were superficial and unstable, were superficial and painful, or otherwise limited functioning of the part affected.  38 C.F.R. § 4.118, DCs 7801-7805.  As such, the Board in its July 2012 Decision determined that the criteria for an initial compensable evaluation for scars of the left knee, left wrist, posterior head, left temple, chin (face), and above the right eye (forehead) were not met. 

While the above determination was not appealed by the Veteran, and is not otherwise before the Board for consideration, a separate matter with respect to the compensation assigned for the service connected scarring-namely, a claim for an initial compensable rating for scars of the right temple, eyebrows, and left cheek, as well as the claim for service connection for a scar of the left thumb-was found by the Board in its July 2012 remand to warrant additional development.  With respect to this matter, the Board in its July 2012 remand explained as follows: 

As noted above, photographs of the Veteran's face, to include the forehead, were taken in conjunction with the VA scars examination in October 2008.  It does not appear, based on the Board's review of these photographs, that the Veteran has scars of the eyebrows, the right temple, or the left cheek.  Notwithstanding that fact, in reviewing the report of October 2008 VA scars examination, the Board notes that the examiner failed to reference scars of the eyebrows, right temple, or left cheek.  The examiner did reference and evaluate a laceration scar above the right eye.  However, whether that scar pertains to the right eyebrow or to the forehead is unknown, and cannot be determined based on the report of examination.  Thus, the Board cannot say with any medical certainty that the service-connected scars of the eyebrows, right temple, and left cheek are or are not present.  Silence, in this instance, cannot be taken as proof that a scar does not exist.  See e.g., Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  Otherwise, the Board is not competent to supplement the record with its own unsubstantiated medical conclusion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The Board also notes that while the examiner evaluated the Veteran's right thumb and identified a scar, which he related to military service, the examiner never references or evaluates the left thumb.  Thus, as with the eyebrows, right temple, and left cheek, the Board has no way of knowing whether a left thumb scar is or is not present. 

Therefore, in light of the discussion above, the Veteran should be scheduled for an additional VA scars examination.  The examiner should clearly identify all scars associated with the Veteran's right temple, eyebrows and left cheek.  In doing so, the examiner should specifically comment on whether there are scars of the eyebrows, right temple, and left cheek.  The examiner should also comment on whether there is a scar of the left thumb.  If any of these scars is present, they should be described in detail with respect to size, appearance, instability, and functional losses caused by the scarring.  If a scar is not present, the examiner should state that fact for the record.  Furthermore, the examiner should also comment on whether any left thumb scar, if identified, is traceable to military service.

The Veteran was ultimately afforded the VA dermatologic examination requested by the Board in its July 2012 remand in August 2012.  Based on the findings from this examination, a September 2013 rating decision granted service connection and assigned a noncompensable evaluation for a scar of the left thumb; as such, this matter is no longer in appellate status.  Also no longer in appeal status is the matter of entitlement to an increased schedular rating for a scar of the left eyebrow, as the February 2014 Board decision found that the criteria for a such a rating were not met, and this determination was upheld by the Court in its June 2015 decision.   

The September 2013 rating decision, also based on the findings from the August 2012 VA examination, increased the disability rating for his service-connected multiple scars-characterized as involving the face, forehead, left and right temple, eyebrows, posterior head, left cheek, left wrist, and left knee-from 0 to 80 percent, effective from August 4, 2012, the date of the August 2012 VA dermatologic examination.  Again, however, the Board in a remand issued in conjunction with the February 2014 decision found that the matter of additional compensation, on an individual basis, for scars of the left cheek, right temple, and/or right eyebrow, required further development.  In this regard, the Board set forth as follows in its February 2014 remand.

The Board is aware, as discussed above [in the adjudication of the claim for an increased rating for a left eyebrow scar] that the examiner in August 2012 reported that all scars were mostly faded and difficult to find.  Nonetheless, the Board is unable to determine if the scars of the left cheek, right temple, and right eyebrow (as compared to a scar of the forehead above the right eyebrow) exist.  The Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  It may also not assume the absence of evidence as substantive negative evidence.  Therefore, an addendum opinion should be sought from the August 2012 examiner regarding the existence of any scars associated with the left cheek, right temple, or right eyebrow.  

The requested addendum opinion, as previously indicated, was completed by the August 2012 examiner in February 2015, and his opinion was as follows: 

The facial scars visualized on examination 8/4/12/ included the left eyebrow, forehead (between the eyes), above the right eyebrow and under the chin.  No other facial scars were seen.  

In short, given the clinical evidence of record, in particular the February 2015 addendum opinion, there is no scarring associated with the left cheek, right temple, or right eyebrow (aside from a scar of the forehead above the right eyebrow) for which additional schedular compensation, on an individual basis, is warranted under any applicable diagnostic code pertaining to the rating of skin disabilities codified at 38 C.F.R. § 4.118 (2008).  The Board further finds that an additional staged schedular rating for such manifestations are not warranted as his symptomatology and relevant manifestations have otherwise remained stable throughout the appeal.

In making its determination above, the Board has considered carefully the Veteran's contentions with respect to the nature of the service-connected manifestations at issue, to include in sworn testimony.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected manifestations at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected manifestations at issue.   

With respect to extra-schedular consideration, this matter will be addressed in the remand that follows this decision.  Finally, the Board acknowledges the Court decision in Rice v Shinseki, 22 Vet App 447 (2009) holding that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In short, as the record does not indicate that employment would be precluded solely by the service connected skin manifestations at issue, the issue of entitlement to a TDIU is not raised in connection with the increased rating claim adjudicated above.  

In conclusion, the preponderance of the evidence is against the assignment of increased schedular compensation on an individual basis for scarring of the left cheek, right temple, or right eyebrow at any time since the effective date of service connection, January 23, 2004.  As such, the benefit of the doubt doctrine is not applicable with respect to this matter, and entitlement to additional schedular compensation on an individual basis for scarring of the left cheek, right temple, or right eyebrow must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.    

ORDER

Service connection for residuals of a right ankle sprain, to include gouty arthritis of the right foot/ankle, is granted.  

Additional schedular compensation, on an individual basis, for scars of the left cheek, right temple, or right eyebrow is denied. 

REMAND

Additional development is required with respect to the remaining matters on appeal to ensure that due process is followed with respect to these matter and that there is a complete record upon which to decide these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With respect to the claim for an increased rating for residuals of a fracture of the sternum, the Veteran, to include in testimony to the undersigned (See November 3, 2015, hearing transcript, page 28, 29) has asserted that these residuals include painful and inhibited breathing.  Clinical evidence supporting such assertions is represented by December 1999 x-ray reports-which reflect a history of an old sternal fracture with symptoms to include difficulty breathing and tightness in the chest-that resulted in an impression of an old mid body sternal fracture.  Thus, as the service connected residuals of the sternum include disability due to Muscle Group XXI (which control function of the muscles of respiration) under 38 C.F.R. § 4.73, DC 5321, the Board finds that a VA respiratory examination-to include pulmonary function testing-is required to assess the severity of any respiratory disability associated with the service connected sternum fracture residuals so as to fulfill the duty to assist.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

With respect to extraschedular ratings for a left eyebrow scar and right shoulder disability, the Court in its June 2015 decision set aside and remanded the Board's February 2014 determinations with respect to these issues based on its failure, pursuant to Johnson v. McDonald, 762 F3.d 1362 (2014), to consider the collective impact of his multiple service connected disabilities, to include, as stated by the Court, his right shoulder and "multiple scars." As such, the Board finds that the matter of entitlement to extraschedular compensation on an individual basis for scars of the left cheek, right temple, and/or right eyebrow to be inextricably intertwined with the two matters set aside and remanded by the Court.  Harris v Derwinski, 1 Vet. App. 80 (1991).  In short therefore, and given the Court's June 2015 guidance with respect to giving the proper consideration of Johnson, the matter of entitlement to an extraschedular rating for such disability has been consolidated with the two matters set aside and remanded by the June 2015 Court decision.  

The undersigned notes that the aforementioned November 2015 statement by Dr. R.  also asserted that the service connected right shoulder disability results in "severe dysfunction . . .that has made this joint essentially nonfunctional in all but the most gentle of uses," and indicated that a physician had apparently told the Veteran that he could "request an amputation of this joint."  As such, the matter of potential additional extraschedular compensation for the service connected shoulder disability due to an "exceptional" disability picture with related factors such as "marked interference with employment" has been raised.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Therefore, the Board will remand for referral to the Director the matter of whether the Veteran's service-connected right shoulder disability warrants the assignment of an additional extra-schedular evaluation under 38 C.F.R. § 3.321(b), as well as the matter of whether an extra-schedular rating is warranted for the service connected skin disability and residual of a fractured sternum.   Given the directives of the June 2015 Court decision and holding in Johnson, the Director will be requested in making these determinations to consider the collective impact of all the Veteran's service connected disabilities. 
 
Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA respiratory examination to ascertain the current severity of any respiratory difficulties caused by service-connected residuals of the fractured sternum.  The paper and electronic record, to include a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished. 

The examiner should arrange for pulmonary function testing and obtain or prepare a report containing both the pre- and post-bronchodilator results, to include percentages of predicted values for Forced Expiratory Volume in one second (FEV-1) and FEV-1/Forced Vital Capacity (FVC).  To the extent such testing reveals pulmonary deficits, the examiner should state whether such is as likely as not due (a 50/50 percent probablility) to service connected residuals of his fractured sternum

A complete rationale for all opinions expressed must be provided. 

2.  After the above-requested development is completed, the AOJ should refer the question of entitlement to an extraschedular evaluation-with consideration of the collective impact of all his service connected disabilities-for the service-connected right shoulder disability, skin disabilities, or fracture of the sternum to the Director for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  After the decision under § 3.321(b) is made, the AOJ should implement any favorable decision.

3.  After completing the above, and any other development as may be indicated, the claims that have been remanded should be readjudicated based on the entirety of the evidence.  To the extent such does not result in a complete grant of all benefits sought in connection with these claims, the Veteran and his attorney should be issued a supplemental statement of the case that reflects consideration of the evidence of record, to include that from the VA examination requested above.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


